10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

JANE DOE, an individual; and Case No. 2:18-cv-02576 JAM-CKD
TIFFANY DOH, an individual,

AMENDED PRETRIAL

Plaintiffs, CONFERENCE ORDER
Vv.

)
)
)
)
)
)
)
EL DORADO UNION HIGH SCHOOL )
DISTRICT; CHAS PRIOR, )
Individually; STEPHEN WEHR, )
Individually; TONY DEVILLE; )
Individually; TARA GRUDIN, )
Individually; JUSTIN GATLING, )
Individually; and DOES 1 through )
20, )

)

)

Defendants.

Pursuant to court order, a Pretrial Conference was held on May
14, 2021 before Judge John Mendez. Ayman Mourad appeared as
counsel for plaintiffs; Matthew C. Jaime and Sarah M. Woolston
appeared as counsel for defendants. After hearing and submission
of additional papers by the parties, the Court makes the following
amended findings and orders:

I. JURISDICTION/VENUE

 

Jurisdiction is predicated upon 28 U.S.C. §§ 1331, 1343 (a) (3),

1343(a) (4), and 1367{(a), and has previously been found to be proper

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

by order of this court, as has venue. Those orders are confirmed.
II. JURY/NON-JURY
Both parties have demanded a jury trial.

TII. STATEMENT TO BE READ TO JURY

 

No later than July 26, 2021, the parties shall E-file a joint
statement of the case that may be read to the jury at the beginning
of jury selection.

IV. UNDISPUTED FACTS

1. Daniel Mummy was a teacher at El Dorado High School
during the 2016/2017 school year.

2. Prior was the Principal of El Dorado High School during
the 2016/2017 and 2017/2018 school years.

3. Gatling was an Assistant Principal at El Dorado High
School during the 2016/2017 and 2017/2018 school years.

4. Grudin was an Assistant Principal at El Dorado High
School during the 2016/2017 and 2017/2018 school years.

5. Wehr was the Superintendent of El Dorado during the
2016/2017 and 2017/2018 school years.

6. Deville was an Assistant Superintendent of Human
Resources and Title IX Coordinator for El Dorado Unified High
School District during the 2016/2017 and 2017/2018 school years.

7. All teachers and administration were mandatory reporters
in the 2016/2017 school year.

8. Jane Doe was a student at El Dorado High School during
the 2016/2017 and 2017/2018 school years.

9. Jane Doe was enrolled in Daniel Mummy’s math class
during the 2016/2017 school year.

10. Jane Doe was a minor in during the 2016/2017 school

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

year.

ll. Tiffany Doe was a student at El Dorado High School
during the 2016/2017 school year.

12. Tiffany Doe was enrolled in Daniel Mummy’s leadership
class in the 2016/2017 school year.

13. On March 16, 2017 a student told Marc Sarge, a teacher
at El Dorado High School, that Mummy was touching Jane Doe
inappropriately.

14. Marc Sarge reported the incident that same day.

15. On March 16, 2017, Jane Doe went to the principal’s
office to speak to someone about Mummy.

16. On March 16, 2017, Jane Doe reported to the El Dorado
High School administration that she, Tiffany Doe, and a third
student were being inappropriately touched by Daniel Mummy. Upon

Jane Doe’s report, El Dorado High School administration called law

enforcement.
17. Daniel Mummy was arrested on March 16, 2017.
18. Mummy was placed on administrative leave immediately

upon his arrest.

19. Once Mummy was charged he was put on compulsory leave
and once he pled no contest he was terminated.

20. On April 14, 2017, the County of El Dorado filed a
Criminal Complaint against Daniel Mummy for 1 count of felony
sexual battery by restraint, 5 counts of misdemeanor sexual
battery, and 3 counts of misdemeanor child molestation.

21. On September 26, 2017, Daniel Mummy pled nolo contendere
to 3 counts of Penal code 647.6 (a) misdemeanor child molestation.

22. Tiffany Doe graduated about two months after Mummy’s

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

arrest in May 2017.
23. Jane Doe graduated in May 2018.

V. DISPUTED FACTUAL ISSUES

 

Plaintiffs’ Disputed Factual Issues:

1. During his time as an El Dorado teacher, Daniel Mummy
would stand outside of his classroom and hug his female students
as they entered.

2. Prior and other staff were aware that Daniel Mummy would
stand outside of his classroom and hug students as they entered.

3. The El Dorado High School administration were aware that
Daniel Mummy would hug students at school sporting events.

4. The El Dorado High School administration were trained
that hugging students was inappropriate staff behavior.

5. The El Dorado High School administration were aware that
Daniel Mummy would contact his students via their personal cell
phones and social media.

6. Daniel Mummy would host students in his classroom for
lunch.

7. Daniel Mummy would hug these students as they entered
and exited his classroom for lunch.

8. The other teachers in the math department, including the
heads of the math department, were aware that Daniel Mummy would
host students in his classroom for lunch.

9. Daniel Mummy sexually molested Jane Doe during the
2016/2017 school year.

10. Daniel Mummy sent Jane Doe a sexually charged message
via social media in 2016 regarding rubbing her calf.

11. Daniel Mummy sexually molested Tiffany Doe during the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

2016/2017 school year.

12. Daniel Mummy sent Tiffany Doe messages via her cell
phone which stated, “Love you.”

13. Daniel Mummy sexually molested multiple female students
during the 2016/2017 school year.

14. El Dorado had no policies restricting a teacher’s
ability to contact students via their cell phones or social media.

15. El Dorado were aware that Daniel Mummy communicated with
students via their cell phones and social media but took no steps
to review these communications.

16. El Dorado did not have an “App” for students to report
bullying or sexual harassment during the time period in which
Daniel Mummy was a teacher at El Dorado High School.

17. Tiffany Doe confronted Daniel Mummy regarding his
molestation prior to his arrest.

18. Tiffany Doe expressly told Jane Doe that she could use
her name when she reported Daniel Mummy’s molestation to the El
Dorado High School administration.

19. The police investigation into Daniel Mummy showed there
were numerous photos of females between the ages of 13 and 18 on
Daniel Mummy’s cell phone, including pornographic images and
videos.

20. David Conrad, an El Dorado High School teacher,
submitted a letter in support of Daniel Mummy for his sentencing
hearing.

21. El Dorado did not make any public statements regarding
Daniel Mummy’s arrest save for a single email to the parents

informing them of the arrest.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

22. El Dorado High School’s administration told the school’s
teaching staff not to discuss Daniel Mummy’s arrest and the
allegations with the students or amongst themselves.

23. El Dorado High School’s administration took no steps to
temper or manage the reactions of the student body to Daniel
Mummy’s arrest.

24. El Dorado failed to protect the identity of the girls
who brought accusations of sexual molestation against Daniel Mummy
and their identities because common knowledge on campus.

25. Jane Doe and Tiffany Doe were cyber-bullied by other El
Dorado High School students via social media for bringing
accusations against Daniel Mummy through the social media group,
“Free Mummy.”

26. El Dorado High School’s school policies restrict school
bullying, including cyber-bullying.

27. It is the obligation of El Dorado High School to
investigate the bullying of its students.

28. El Dorado High School’s policies required the staff to
investigate and resolve bullying incidents within ten school days.

29. El Dorado High School must address any bullying which
affects students on campus, even if the bullying occurs off
campus.

30. Prior was trained to address the cyber-bullying of
students.

31. Jane Doe reported the cyber bullying through the social
media group “Free Mummy” to Prior.

32. Prior refused to take any actions regarding the “Free

Mummy” social media posts and cyber bullying.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

33. Gatling, Grudin, and Wehr were also aware of the Free
Mummy group and cyber bullying against Jane Doe and Tiffany Doe.

34. El Dorado took no steps to protect Jane Doe and Tiffany
Doe from reprisals from other students or bullying after Daniel
Mummy’s arrests.

35. Multiple students chanted “Free Mummy” at an all student
high school event the day after Daniel Mummy’s arrest.

36. Prior, Gatling, and Grudin took no steps to address the
student body and ask that they refrain from chanting “Free Mummy.”
37. Wehr was made aware of the incident where students

chanted “Free Mummy” but took no actions.

38. Grudin and Gatling did not speak with Jane Doe and
Tiffany Doe’s parents regarding the allegations of sexual
molestation made against Daniel Mummy.

39. Deville, the El Dorado Title IX Coordinator, failed to
conduct a Title IX investigation into the allegations regarding
Daniel Mummy, despite the District’s legal duty as a recipient of
Federal funds.

40. El Dorado did not “favor” Jane Doe and Tiffany Doe over
Daniel Mummy after they had brought allegations that he had
sexually molested them, and instead remained “neutral.”

41. El Dorado continued to remain “neutral” and refused to
show support for Jane Doe and Tiffany Doe even after Daniel Mummy
pled nolo contendere to sexually molesting minors.

42. El Dorado took no steps to address Daniel Mummy’s
conviction for child molestation with either the student body or
their parents.

43. No educational accommodations were provided to Jane Doe

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

and Tiffany Doe after the arrest of Daniel Mummy.

44, Jane Doe was verbally attacked by Leah Applegarth as a
reprisal after Daniel Mummy was sentenced.

45. El Dorado did not address the underlying hostile
environment at the school after the incident involving Leah
Applegarth.

46. An El Dorado High School teacher questioned Jane Doe
regarding her molestation by Daniel Mummy.

47. Jane Doe was denied a teaching assistant position
because she had previously reported that Daniel Mummy sexually
molested her.

48. El Dorado High School staff removed posters put up by
students on school grounds which showed support for the girls who
brought accusations against Daniel Mummy.

49. After Daniel Mummy’s arrest, Tiffany Doe had to endure
an open class discussion regarding Daniel Mummy where she feared
for her safety.

50. El Dorado High School’s staff never took steps to reach
out to Tiffany Doe and provide her with assistance or services
after Daniel Mummy’s arrest.

51. Wehr did not contact Tiffany Doe’s parents until after
she had graduated. Prior to that, Wehr had not offered any
accommodations or services to Tiffany Doe.

92. Tiffany Doe’s father made requests that El Dorado High
School take steps to address the actions of Daniel Mummy and
protect his victims but no actions were taken.

Defendants’ Disputed Factual Issues:

 

1. Defendant Assistant Principal Tara Grudin made herself

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

available to Jane Doe and Tiffany Doe after Jane Doe reported
Mummy to the school.

2. Defendant Assistant Principal Gatling made himself
available to Jane Doe and Tiffany Doe after Jane Doe reported
Mummy to the school.

3. Defendant Grudin spoke with Jane Doe and her mother to
accommodate her with classes and any issues she had.

4, Defendant Gatling repeatedly talked to Matt and Kristina
Shepherd about Daniel Mummy, as is documented in their
correspondence.

5. Defendants Grudin and Gatling called the parents of the
three students who alleged Mummy inappropriately touched them
including Jane and Tiffany Doe’s parents on March 17, 2021.

6. The parents were offered a wide variety of services,
including schedule change options, independent study, class
passes, and other excused absences.

7. Grudin provided Jane Doe and Tiffany Doe with passes to
leave class whenever they felt necessary.

8. In order to ensure Jane Doe and Tiffany Doe, as well as
a third student, were accommodated and assisted, the
administration started a Google Doc to track the status of the
students.

9. Superintendent Steve Wehr spoke with Tiffany Doe’s
father Matthew Shepherd on the phone for about 45 minutes
regarding internal complaint processes and about Mummy.

10. During that conversation Superintendent Wehr and Tiffany
Doe’s father spoke about Tiffany Doe’s father’s frustration and

what he perceived of the administration not supporting his

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

daughter.

11. Superintendent Wehr shared the complaint procedures with
Tiffany Doe’s father.

12. Tiffany Doe’s father chose not to file a complaint.

13. Superintendent Steve Wehr had a meeting scheduled with
Jane Doe’s mother Tia Richards, but she did not show for the
meeting and did not respond to efforts to reschedule.

14. Wehr did speak briefly with Richards on the phone prior
to the scheduled meeting that she did not show for.

15. Gatling also tried to schedule a meeting with Tiffany
Doe’s parents but they did not follow up.

16. Jane Doe told her mother about Mummy’s conduct about 6
months prior to telling Marc Sarge and the school.

17. Jane Doe asked her mother not to contact the school in
December 2016.

18. Jane Doe and her mother did not try to schedule a
meeting with the school to specifically discuss Mummy.

19. Tiffany Doe never directly reported Mummy to the school.

20. No student reported any misconduct on the part of Mummy
prior to Jane Doe’s report on March 16, 2017.

21. Jane Doe never told any administrators that Mummy

touched her back.

22. Jane Doe asked her mother not to contact school
officials.

23. Mummy did not have any prior complaints or disciplinary
issues.

24. Tiffany Doe testified that she does not recall sharing

with anyone, except for maybe her brother and Jane, that Mummy

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

made her feel uncomfortable prior to him being arrested.

25. Tiffany Doe does not recall telling anyone, other than
her brother, prior to his arrest that Mummy’s hugging made her
feel uncomfortable.

26. Tiffany Doe did not tell her parents anything regarding
Mummy until the day the police called.

27. Tiffany Doe did not tell anyone at the school that Mummy
had an inappropriate relationship with her.

28. Law enforcement asked the school district not to
investigate while law enforcement was conducting their own
investigation.

29. El Dorado High School has a “Stop It” App and Stand Up
and Be Heard Forms available around campus for students to make
complaints.

30. Prior to the incident with Mr. Mummy, Jane Doe recalls
seeing posters related to the Stand Up and Be Heard program on
campus.

31. The day after Mummy was arrested, the administration
chose that they were not going to reveal to staff the names of the
victims to protect their identifies.

32. There was a staff Question and Answer after school for
staff on March 17, 2017 regarding Mummy.

33. Neither Jane Doe nor Tiffany Doe personally heard any
student shout “Free Mummy” at any assembly.

34. Tiffany Doe was not present at the rally where students
yelled “Free Mummy” and does not know what “actually happened” but
heard the students were quieted.

35. Tiffany Doe has no information that any teachers or

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

administrators at the school called her a liar.

36. Students did not express to Tiffany Doe directly that
she and other victims were lying.

37. Jane Doe has no information that a teacher or
administrator of the District posted the image on social media.

38. Jane Doe claims Leah Applegarth, a math teacher at El
Dorado High School, yelled at her in class.

39. Tara Grudin met with Jane Doe and her mother regarding
Applegarth and offered her the option of independent study.

40. Jane Doe accepted the proposal and finished the class
through an online option in Marc Sarge’s classroom.

41. Jane Doe has no information that teachers or school
administrators were spreading rumors about her.

42. There were times where a teacher would play a video
about school bullying or the like and Jane Doe would get upset. A
teacher helped her pack her things and she went to Mr. Sarge and
they would discuss how she was feeling.

43. Marc Sarge would speak with Jane Doe a lot to help her
with when she got emotional.

44, Jane Doe remembers talking to a counselor at school
about being upset and that the school gave her passes to leave
class whenever she wanted.

45. Jane Doe applied to be a teacher’s aide (TA) for PE
teacher Travis Cox

46. Travis Cox told Jane Doe that he needed a male TA that
semester because the TA would need to enter the boys’ locker room.

47. The administration recommended a different TA position

and she took that with Marc Sarge.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

48. Tiffany Doe knows that her father had a conversation
with Superintendent Wehr right after the incident.

49. Tiffany Doe did not ask to speak with anyone at the
school after Mummy was arrested.

VI. DISPUTED EVIDENTIARY ISSUES

 

Plaintiffs anticipate filing no motions in limine.

Defendants Disputed Evidentiary Issues:

1. Defendants will move to exclude criminal investigation
evidence based Daniel Mummy, including, but not limited to, the
items taken in as evidence such as his cell phone.

2. Defendants will move to exclude any discussion of past
reports of sexual misconduct by other former employees of the
District.

3. Defendants will move for a motion in limine regarding
the negligence standard being inapplicable.

4. Plaintiffs did not disclose any non-retained experts or
treaters in their expert disclosures. Therefore, they are
precluded from calling such experts at trial. (Fed. R. Civ. Proc.
26; Fed. R. Evi. 702.) All experts are precluded from offering
testimony on subjects not disclosed previously, on anything that
exceeds the scope of the deposition testimony, and from offering
demonstrative exhibits not previously disclosed. (Id.)

5. Defendants will move to exclude Dr. Charol Shakeshaft as
an expert witness and her opinions. They contend that her
opinions are based on a negligence standard and she is not
qualified to provide expert opinions for a California school on
claims of Title IX and section 1983. (Fed. R. Civ. Proc. 26; Fed.

R. Evi. 702.)

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

 

 

6. Any evidence or mention of specific dollar amounts
during jury selection are prohibited. The Court will conduct all
voir dire.

7. Witnesses are precluded from testifying about matters
outside their perception. (Fed. R. Evi. 701.)

8. Witnesses are excluded from the courtroom prior to their
testimony on the stand, other than named parties to the lawsuit.

9. Defendants will move to exclude consideration of any
emotional damages pre-March 16, 2017.

10. Defendants will move to exclude use of any medical
records under Rule 26 and for lack of foundation.

11. Any mention of availability of insurance is prohibited.

12. Defendants will move to exclude reference to the recent
changes made to the Title IX statute.

VII. RELIEF SOUGHT

Plaintiffs seek special damages, general damages, punitive
damages, pre-judgment and post-judgment interest according to law
against all Defendants, and attorney’s fees and costs of suit
against all Defendants.

Defendants dispute liability, causation, as well as the
nature and extent of Plaintiff’s claimed injuries and damages.

VIII. POINTS OF LAW

Trial briefs may be E-filed with the court no later than July
26, 2021. Any points of law not previously argued to the Court
should be briefed in the trial briefs.

IX. ABANDONED ISSUES
The parties are not aware of any abandoned issues in this

case.

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

X. WITNESSES

Plaintiffs’ Witness List is attached to this Pretrial
Conference Order as Exhibit A.

Defendants’ Witness List is attached to this Pretrial
Conference Order as Exhibit B.

Fach party may call a witness designated by the other.

A. No other witnesses will be permitted to testify unless:

(1) The party offering the witness demonstrates that the
witness is for the purpose of rebutting evidence which could not be
reasonably anticipated at the Pretrial Conference, or

(2) The witness was discovered after the Pretrial
Conference and the proffering party makes the showing required in
"B" below.

B. Upon the post-Pretrial discovery of witnesses, the
attorney shall promptly inform the court and opposing parties of
the existence of the unlisted witnesses so that the court may
consider at trial whether the witnesses shall be permitted to
testify. The evidence will not be permitted unless:

(1) The witnesses could not reasonably have been
discovered prior to Pretrial;

(2) The court and opposing counsel were promptly
notified upon discovery of the witnesses;

(3) If time permitted, counsel proffered the witnesses
for deposition;

(4) If time did not permit, a reasonable summary of the
witnesses' testimony was provided opposing counsel.

///
///

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

XI. EXHIBITS, SCHEDULES AND SUMMARIES

 

Plaintiffs’ Exhibit List is attached to this Pretrial
Conference Order as Exhibit C.

Defendants’ Exhibit List is attached to this Pretrial
Conference Order as Exhibit D.

Each party may use an exhibit designated by the other.

A. No other exhibits will be permitted to be introduced
unless:

(1) The party proffering the exhibit demonstrates that
the exhibit is for the purpose of rebutting evidence which could
not be reasonably anticipated at the Pretrial Conference, or

(2) The exhibit was discovered after the Pretrial
Conference and the proffering party makes the showing required in
paragraph "B," below.

B. Upon the post-Pretrial discovery of exhibits, the
attorneys shall promptly inform the court and opposing counsel of
the existence of such exhibits so that the court may consider at
trial their admissibility. The exhibits will not be received
unless the proffering party demonstrates:

(1) The exhibits could not reasonably have been
discovered prior to Pretrial;

(2) The court and counsel were promptly informed of
their existence;

(3) Counsel forwarded a copy of the exhibit(s) (if
physically possible) to opposing counsel. If the exhibit(s) may
not be copied, the proffering counsel must show that he has made
the exhibit(s) reasonably available for inspection by opposing

counsel.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

As to each exhibit, each party is ordered to exchange copies
of the exhibit not later than fourteen (14) days before trial.
Fach party is then granted five (5) days to file and serve
objections to any of the exhibits. In making the objection, the
party is to set forth the grounds for the objection. The parties
shall pre-mark their respective exhibits in accord with the Court’s
Pretrial Order. Exhibit stickers may be obtained through the
Clerk’s Office. An original and one (1) copy of the exhibits shall
be presented to Gabriel Michel, Deputy Courtroom Clerk, at 8:30
a.m. on the date set for trial or at such earlier time as may be
agreed upon. Mr. Michel can be contacted at (916) 930-4091 or via

e-mail at: gmichel@caed.uscourts.gov. As to each exhibit which is

 

not objected to, it shall be marked and may be received into
evidence on motion and will require no further foundation. Each
exhibit which is objected to will be marked for identification
only.

AIT. DISCOVERY DOCUMENTS

 

Plaintiffs intend to offer the following responses to
discovery at trial for purposes of rebuttal and/or cross
examination.

1. El Dorado Union High School District’s Response To
Plaintiff Tiffany Doe’s Request. For Production Of Documents, Set
One.

2. El Dorado Union High School District’s Amended Response
To Plaintiff Tiffany Doe’s Request For Production Of Documents,
Set One.

3. Defendant El Dorado Union High School District’s

Responses To Requests For Admissions, Set One.

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

4. El Dorado Union High School District’s Response To
Plaintiff Jane Doe’s Request For Production Of Documents, Set One.

5. Defendant Chas Prior’s Responses To Interrogatories, Set
One.

6. Defendant Chas Prior’s Responses To Requests For

Admissions, Set One.

7. Defendant Justin Gatling’s Responses To Interrogatories,
Set One.
8. Defendant Justin Gatling’s Responses To Request For

Admissions, Set One.

9. Defendant Stephen Wehr’s Responses To Interrogatories,
set One.

10. Defendant Stephen Wehr’s Responses To Requests For

Admissions, Set One.

11. Defendant Tara Grudin’s Responses To Interrogatories,
Set One.
12. Defendant Tara Grudin’s Responses To Requests For

Admissions, Set One.

13. Defendant Tony Deville’s Responses To Interrogatories,
Set One.
14. Defendant Tony Deville’s Responses To Request For

Admissions, Set One.
Defendants refer to the same above discovery responses,

and further add:

1. Jane Doe Responses To Requests For Production, Set One.
2. Jane Doe Responses To Requests For Admission, Set One.
3. Jane Doe Responses To Special Interrogatories, Set One.
4, Jane Doe Supplemental Responses To Request For

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Production Of Documents.

5. Tiffany Doe Supplemental Responses To Special
Interrogatories.

6. Tiffany Doe Responses To Requests For Production, Set
One.

7. Tiffany Doe Responses To Requests For Admission, Set
One.

8. Tiffany Doe Responses To Special Interrogatories, Set
One.

9. Tiffany Doe Supplemental Responses To Request For

Production Of Documents.

10. Tiffany Doe Supplemental Responses To Special
Interrogatories.

11. Jane Doe Deposition Transcript.

12. Tiffany Doe Deposition Transcript.

13. Daniel Mummy Deposition Transcript.

14. Dr. David O’grady Deposition Transcript.

15. Charol Shakeshaft Deposition Transcript (As To Mil
Only).

16. Paul Tomei Deposition Transcript.

17. Travis Cox Deposition Transcript.

18. Marc Sarge Deposition Transcript.

19. Steve Wehr Deposition Transcript.

20. Tara Grudin Deposition Transcript.

21. Justin Gatling Deposition Transcript.

22. Tony Deville Deposition Transcript.

23. Chas Prior Deposition Transcript.
///

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

XIII. FURTHER DISCOVERY OR MOTIONS
Pursuant to the court's Status Conference Order, all discovery
and law and motion was to have been conducted so as to be completed
as of the date of the Pretrial Conference. That order is
confirmed. The parties are free to do anything they desire
pursuant to informal agreement. However, any such agreement will
not be enforceable in this court.

XIV. STIPULATIONS

 

 

None.
XV. AMENDMENTS/DISMISSALS
None.
XVI. FURTHER TRIAL PREPARATION
A. Counsel are directed to Local Rule 285 regarding the
contents of trial briefs. Such briefs may be E-filed on or before

July 26, 2021.

B. Counsel are further directed to confer and to attempt to
agree upon a joint set of jury instructions. The joint set of
instructions shall be lodged via ECF with the court clerk on or
before July 26, 2021 and shall be identified as the "Jury
Instructions Without Objection." As to instructions as to which
there is dispute the parties shall submit the instruction(s) via
ECF as its package of proposed jury instructions also on or before
July 30, 2021. This package of proposed instructions should not
include the “Jury Instructions Without Objection” and should be
clearly identified as “Disputed Jury Instructions” on the proposed

instructions.
///
///

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

The parties shall e-mail a set of all proposed jury
instructions in word format to the Court’s Judicial Assistant, Jane
Klingelhoets, at: jklingelhoets@caed.uscourts.gov.

Cc. It is the duty of counsel to ensure that a hard copy of
any deposition which is to be used at trial has been lodged with
the Clerk of the Court pursuant to Local Rule 133(j). The
depositions shall be lodged with the court clerk no later July 26,
2021. Counsel are cautioned that a failure to discharge this duty
may result in the court precluding use of the deposition or
imposition of such other sanctions as the court deems appropriate.

D. The parties are ordered to E-file with the court and
exchange between themselves no later than July 26, 2021, a
statement designating portions of depositions intended to be
offered or read into evidence (except for portions to be used only
for impeachment or rebuttal).

E. The parties are ordered to E-file with the court and
exchange between themselves no later than July 26, 2021, the
portions of Answers to Interrogatories and/or Requests for
Admission which the respective parties intend to offer or read into
evidence at the trial (except portions to be used only for
impeachment or rebuttal).

F. Each party may submit proposed voir dire questions the
party would like the court to put to prospective jurors during jury
selection. Proposed voir dire should be submitted via ECF no later
than July 26, 2021.

G. Each party may submit a proposed verdict form that the
party would like the Court to use in this case. Proposed verdict

forms should be submitted via ECF no later than July 26, 2021.

21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

H. In limine motions shall be E-filed separately on or
before July 23, 2021. Opposition briefs shall be E-filed on or
before July 28, 2021. No reply briefs may be filed.

XVII. SETTLEMENT NEGOTIATIONS

 

A formal Settlement Conference will be set in this case before
Magistrate Judge Allison Claire. The parties are to contact
Gabriel Michel, Deputy Courtroom Clerk, to confirm the date and
time of the conference.

XVIII. AGREED STATEMENTS

 

See paragraph III, supra.

XIX. SEPARATE TRIAL OF ISSUES

 

The parties do not believe a separate trial of issues is
necessary.
XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS
None.
XXI. ATTORNEYS' FEES
The matter of the award of attorneys' fees to prevailing
parties pursuant to statute will be handled by motion in accordance
with Local Rule 293.
XXII. MISCELLANEOUS
The parties are to submit trial briefs on the issue of the
need for a protective order or sealing of records used in this

trial.

XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE

 

The parties estimate fourteen (14) to sixteen (16) court days

for trial. Trial will commence on or about August 2, 2021, at
9:15 a.m.
///

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Counsel are to call Gabriel Michel, Deputy Courtroom Clerk,

at

(916) 930-4091, one week prior to trial to ascertain the status of

the trial date.

IT IS SO ORDERED.

DATED: May 24, 2021 Fea? Merah

JOON A. MENDEZ |

United States District Judge

23

 
EXHIBIT A
Oo eo N DBD WA Ff WY NO =

No wo NO NO HN HN NH NHN NO HH F— FF FS Fe FEF Se OO Sel lhe
oo NY HDHD A FP WD NY —|§| DD Oo BH DQ DH vn F&F WOW YH K& CO

 

 

EXHIBIT A
Plaintiffs’ Witness List

1. Jane Doe: Plaintiff. Plaintiffs anticipate Jane Doe will testify regarding her
harassment by Daniel Mummy; the bullying and ostracization she experienced after
Daniel Mummy’s arrest; her treatment by the school and the faculty after Daniel
Mummy’s arrest; and her damages.

2. Tiffany Doe: Plaintiff. Plaintiffs anticipate Jane Doe will testify regarding her
harassment by Daniel Mummy; the bullying and ostracization she experienced after
Daniel Mummy’s arrest; her treatment by the school and the faculty after Daniel
Mummy’s arrest; and her damages.

3. Lauren Benson: Former Student. Plaintiffs anticipate Lauren Benson will testify
regarding her harassment by Daniel Mummy; the bullying and ostracization she
experienced after Daniel Mummy’s arrest; her treatment by the school and the faculty after
Daniel Mummy’s arrest.

4. Madison Snyder: Former Student. Plaintiffs anticipate Madison Snyder will testify
regarding reporting Daniel Mummy’s harassment to the El] Dorado High School staff and
administration.

5. Jane Doe’s mother: Parent. Plaintiffs anticipate Jane Doe’s mother will testify
regarding the lack of accommodations and assistance provided to her daughter by El
Dorado High School and the failure to address the bullying and ostracization her daughter
experienced after Daniel Mummy’s arrest.

6. Tiffany Doe’s father: Parent. Plaintiffs anticipate Tiffany Doe’s father will testify
regarding the lack of accommodations and assistance provided to his daughter by El
Dorado High School and the failure to address the bullying and ostracization her daughter
experienced after Daniel Mummy’s arrest.

7. Tiffany Doe’s mother: Parent. Plaintiffs anticipate Tiffany Doe’s mother will

testify regarding the lack of accommodations and assistance provided to her daughter by

1

 

EXHIBIT A

 
oO Se HN DD AH FF WO NO

Ww wo WN NO NY NHN NY NN NO RK KF KF KF KF FSF US| OO Sell Sell
eo NSN DBD A FP WO YP K|§& ODO OO FE IN DB A FE WY LY | O&O

 

 

El Dorado High School and the failure to address the bullying and ostracization her
daughter experienced after Daniel Mummy’s arrest.

8. Daniel Mummy: Teacher. Daniel Mummy will testify as to his actions prior to his
arrest and the El Dorado High School Faculty’s observations of his interactions with
students.

9. Addison Randall: Police Officer. Officer Randall will testify as to the arrest and
investigation of Daniel Mummy. |

10.Jason Alger: Police Officer. Officer Alger will testify as to the arrest and
investigation of Daniel Mummy.

11.Lisette Suder: Assistant District Attorney. Assistant District Attorney Suder will
testify as to the prosecution against Daniel Mummy and she will testify regarding her
communications with the parents of his victims, the administration of E] Dorado High
School, and the school district.

12.Charles Prior: Principal. Charles Prior will testify regarding what he observed of
Daniel Mummy’s interactions with students prior to his arrest; E] Dorado High School’s
policies regarding Daniel Mummy and his victims after the arrest; steps taken by El
Dorado High School to address the bullying and ostracization of Jane Doe and Tiffany
Doe after Daniel Mummy’s arrest; steps taken by E] Dorado High School regarding the
“Free Mummy” movement; steps taken to address the disparate treatment of Jane Doe and
Tiffany Doe by their teachers after Daniel Mummy’s arrest.

13.Tara Grudin: Assistant Principal. Tara Grudin will testify regarding what she
observed of Daniel Mummy’s interactions with students prior to his arrest; El Dorado
High School’s policies regarding Daniel Mummy and his victims after the arrest; steps
taken by El Dorado High School to address the bullying and ostracization of Jane Doe and
Tiffany Doe after Daniel Mummy’s arrest; steps taken by El Dorado High School
regarding the “Free Mummy” movement; steps taken to address the disparate treatment of

Jane Doe and Tiffany Doe by their teachers after Daniel Mummy’s arrest.

2

 

EXHIBIT A

 
oo Oo NHN DR A Se WD YO eK

NO NO NH NH HN HO WH HN HO | §-& He KF He ee Se S| ee ee
So aA DH NA BP WD YN KY§ DOD CO 6B I DH A BP WD NH KH OC

 

 

14.Justin Gatling: Assistant Principal. Justin Gatling will testify regarding what he
observed of Daniel Mummy’s interactions with students prior to his arrest; El Dorado
High School’s policies regarding Daniel Mummy and his victims after the arrest; steps
taken by E] Dorado High School to address the bullying and ostracization of Jane Doe and
Tiffany Doe after Daniel Mummy’s arrest; steps taken by El Dorado High School
regarding the “Free Mummy” movement; steps taken to address the disparate treatment of
Jane Doe and Tiffany Doe by their teachers after Daniel Mummy’s arrest.

15.Stephen Wehr. Superintendent. Stephen Wehr will testify regarding his knowledge
of the allegations made against Daniel Mummy; El Dorado High School’s policies
regarding Daniel Mummy and his victims after the arrest; steps taken by El Dorado High
School to address the bullying and ostracization of Jane Doe and Tiffany Doe after Daniel
Mummy’s arrest; steps taken by El Dorado High School regarding the “Free Mummy”
movement; steps taken to address the disparate treatment of Jane Doe and Tiffany Doe by
their teachers after Daniel Mummy’s arrest.

16.Tony Deville: Assistant Superintendent & Title IX Coordinator. Tony Deville will
testify regarding his knowledge of the allegations made against Daniel Mummy and any
actions taken by him to investigate the allegations through his role as the Title IX
Coordinator.

17.Dale Kazmik: Teacher. Dale Kazmik will testify regarding Daniel Mummy’s
interactions with students prior to his arrest, when he was first informed of Daniel Mummy
sexually molesting students, El Dorado High School’s policies regarding Daniel Mummy
and his victims after the arrest, the reactions of Plaintiffs and other students after Daniel
Mummy’s arrest.

18.Wendy Morris: Teacher. Wendy Morris will testify regarding Daniel Mummy’s
interactions with students prior to his arrest, when she was first informed of Daniel
Mummy sexually molesting students, El] Dorado High School’s policies regarding Daniel
Mummy and his victims after the arrest, the reactions of Plaintiffs and other students after

Daniel Mummy’s arrest.

3

 

EXHIBIT A

 
oOo Oo IN DH ATW FF WY HNO

DN HN DN DN KN KD DN HNO RO em mm im im me et
ao NA NON ATW FF WY NY KF§ OD Oo Oo HN DH HW BR WY NO KK OC

 

 

19.Doug Round: Teacher. Doug Round will testify regarding Daniel Mummy’s
interactions with students prior to his arrest; that he was aware Daniel Mummy hosted
students in his classroom for lunch; and El Dorado High School’s policies regarding
Daniel Mummy and his victims after the arrest

20.Adam Angelo: Teacher. Adam Angelo will testify regarding Daniel Mummy’s
interactions with students prior to his arrest; that he was aware Daniel Mummy hosted
students in his classroom for lunch; and El Dorado High School’s policies regarding
Daniel Mummy and his victims after the arrest.

21.Marc Sarge: Teacher. Marc Sarge will testify regarding Daniel Mummy’s
interactions with students prior to his arrest, when he was first informed of Daniel Mummy
sexually molesting students, El] Dorado High School’s policies regarding Daniel Mummy
and his victims after the arrest, the reactions of Plaintiffs and other students after Daniel
Mummy’s arrest.

22.Paul Tomei: Teacher. Paul Tomei will testify regarding Daniel Mummy’s
interactions with students prior to his arrest, when he was first informed of Daniel Mummy
sexually molesting students, the fact that the identity of Daniel Mummy’s victims was
known throughout the school; El] Dorado High School’s policies regarding Daniel
Mummy and his victims after the arrest, the reactions of Plaintiffs and other students after
Daniel Mummy’s arrest.

23.Travis Cox: Teacher. Travis Cox will testify regarding Daniel Mummy’s
interactions with students prior to his arrest; El] Dorado High School’s policies regarding
Daniel Mummy and his victims after the arrest; his interactions with Jane Doe after Daniel
Mummy’s arrest.

24.Leah Applegarth: Teacher. Leah Applegarth will testify regarding Daniel
Mummy’s interactions with students prior to his arrest; her friendship with Daniel
Mummy; El Dorado High School’s policies regarding Daniel Mummy and his victims

after the arrest; her interactions with Jane Doe after Daniel Mummy’s arrest.

4

 

EXHIBIT A

 
Oo eS NIN HD A FF WD YN

wo NY WH KH KY KY NY NY NO — #- KF FSF KF FEF KF Fe Ye
oOo “sO OH BR WH NYO KK OD Oo eB HN DBD TH HR WH NO KF OS

 

 

25.Tobias Gautschi: Teacher. Tobias Gautschi will testify regarding El Dorado High
School’s policies regarding Daniel Mummy and his victims after the arrest; his
interactions with Tiffany Doe after Daniel Mummy’s arrest.

26.Dina Voleck: Teacher. Dina Voleck will testify regarding El Dorado High School’s
policies regarding Daniel Mummy and his victims after the arrest; her interactions with
Jane Doe after Daniel Mummy’s arrest.

27.David Conrad: Teacher. David Conrad will testify regarding El Dorado High
School’s policies regarding Daniel Mummy and his victims after the arrest; and his letter
written on behalf of Daniel Mummy for his sentencing hearing.

28.Rio Bates: Former Student. Rio Bates will testify regarding the treatment of Daniel
Mummy’s victims by El Dorado after the arrest of Daniel Mummy; the information
provided to the student body after Daniel Mummy’s arrest; “Free Mummy” related
incidents on campus; and cyber bullying of Daniel Mummy’s victims after his arrest.

29.McKenna Tate: Former Student. McKenna Tate will testify regarding the treatment
of Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy; the
information provided to the student body after Daniel Mummy’s arrest; “Free Mummy”
related incidents on campus; and cyber bullying of Daniel Mummy’s victims after his
arrest.

30.Josephine Cade: Former Student. Josephine Cade will testify regarding the
treatment of Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy;
the information provided to the student body after Daniel Mummy’s arrest; “Free
Mummy” related incidents on campus; and cyber bullying of Daniel Mummy’s victims
after his arrest.

31.April Spiegelberg: Former Student. April Spiegelberg will testify regarding the
treatment of Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy;
the information provided to the student body after Daniel Mummy’s arrest; “Free
Mummy” related incidents on campus; and cyber bullying of Daniel Mummy’s victims

after his arrest.

5

 

EXHIBIT A

 
Oo wo NN DN OH FF WD NO

NO NO NYO NO NO YN NY NN NO YY — KF FF | YF FSF SFP el
oOo SN DH RH FP WD NY KH DO FHF IY HD HH FSF W NY YF CO

 

 

32.Scarlet Schwenk: Former Student. Scarlet Schwenk will testify regarding the
treatment of Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy;
the information provided to the student body after Daniel Mummy’s arrest; “Free
Mummy” related incidents on campus; and cyber bullying of Daniel Mummy’s victims
after his arrest.

33.Kaitlyn Cook: Former Student. Kaitlyn Cook will testify regarding the treatment
of Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy; the
information provided to the student body after Daniel Mummy’s arrest; “Free Mummy”
related incidents on campus; and cyber bullying of Daniel Mummy’s victims after his
arrest.

34.Cole Walker: Former Student. Cole Walker will testify regarding the treatment of
Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy; the information
provided to the student body after Daniel Mummy’s arrest; “Free Mummy” related
incidents on campus; and cyber bullying of Daniel Mummy’s victims after his arrest.

35.Rhianna Ricafort: Former Student. Rhianna Ricafort will testify regarding the
treatment of Daniel Mummy’s victims by El Dorado after the arrest of Daniel Mummy;
the information provided to the student body after Daniel Mummy’s arrest; “Free
Mummy” related incidents on campus; and cyber bullying of Daniel Mummy’s victims
after his arrest.

36.Neal Geluck: Former Teacher. Neal Geluck will testify regarding El Dorado’s
policies regarding student-teacher interactions; will testify regarding sexual misconduct
accusations made against him.

37.Shane O’Rourke: Former Teacher. Shane O’Rourke will testify regarding El
Dorado’s policies regarding student-teacher interactions; will testify regarding sexual
misconduct accusations made against him.

38.David Robert Freeman: Former Teacher. David Robert Freeman will testify
regarding El Dorado’s policies regarding student-teacher interactions; will testify

regarding sexual misconduct accusations made against him.

6

 

EXHIBIT A

 
oOo eo NN AW FP WY NY

NO bho NH BH KH ND HD NY NO Ke = ee ee Se Re Pe EO eS le
oN ON AN BRB WwW NO KF OO mY DK NH SP WD NY | CO

39.El Dorado Union High School District Custodian of Records.

7

 

 

 

EXHIBIT A

 
EXHIBIT B
& Ww WN

sa HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

wr Ye SN

oe NS

10.
11.
12.

13,
14.
15.
16.
17.
18.
19.
20.
21,
22.
23,
24.
25,

EXHIBIT B
DEFENDANTS’ WITNESS LIST
Jane Doe, Plaintiff
Tiffany Doe, Plaintiff
Tara Grudin, Assistant Principal at El Dorado High School
Justin Gatling, Assistant Principal at El Dorado High School
Marc Sarge, Teacher at El] Dorado High School
Travis Cox, Teacher at El Dorado High School
Paul Tomei, Teacher at El Dorado High School
Leah Applegarth, Teacher at El Dorado High School
Chas Prior, retired Principal at El Dorado High School
Addison Randall, El Dorado High School resource officer
Bob Whittenberg, Assistant Superintendent of El Dorado Union High School District
Tony Deville, Assistant Superintendent of Human Resources of E] Dorado Union High
School District
Jason Alger, police officer for the Placerville Police Department
Tia Richards, mother of plaintiff
Jeffrey Richards, father of plaintiff
Matthew Shepherd, father of plaintiff
Kristina Gustafson, mother of plaintiff
Wolfgang Soren Shepherd, brother of plaintiff
Oskar Shepherd, brother of plaintiff
Dale Kazmik, teacher at El Dorado High School
Wendy Morris, teacher at El Dorado High School
Doug Round, teacher at El Dorado High School
Adam Angelo, teacher at El Dorado High School
Tobias Gautschi, teacher at El] Dorado High School
Dina Voleck, teacher at El Dorado High School
1

 

 

 
bh WY WN

Co Se SN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

26,
27.
28.
29.
30.
31.

David Conrad, teacher at El Dorado High School

Laruen Benson, former student at E] Dorado High School
McKenna Tate, former student at El Dorado High School
Daniel Mummy

David O’Grady, Ph.D.

Charol Shakeshaft

 

 

 
EXHIBIT C
oOo ee ND A FF WD NO

po NO PbO NO NO NH NH NH NO KK HF HF HF KF KF OF OES | lhlh
eS XN WBN OA F&F WO NY KY COD OO fF JT NHR A FBP W NYO YK OO

EXHIBIT C
Plaintiffs’ Exhibit List

P1-Daniel Mummy Personnel File.pdf

P2-PLACERVILLE POLICE DEPARTMENT-Daniel Mummy Chart.pdf
P3-Communications Regarding Daniel Mummy.pdf

P4-EDHSD Professional Standards.pdf

P5-Investigating and Resolving Uniform Complaints.pdf

P6-Uniform Complaint Appendix.pdf

P7-Preventing Harassment at El Dorado Union High School District.pdf
P8-Annual Notice 2013-2014.pdf

P9-Annual Notice 2014-2015 .pdf

10.P10-Annual Notice 2015-2016.pdf

11.P11-Annual Notice 2016-2017.pdf

12.P12-Annual Notice 2017-2018.pdf

13.P13-EDHSD Policies.pdf

14.P14-EDHSD Code of Ethics.pdf

15.P15-El Dorado HS Safety Staff Handbook.pdf

16.P16-Emergency Operations Plan.pdf

oC en anaY FYYN YO

17.P17-Mummy Letters of Recommendation.pdf

18.P18-Jane Doe Student File.pdf

19.P19-Emails.pdf

20.P20-Parental Notification.pdf

21.P21-Daniel Mummy Field Trip Records.pdf

22.P22-Mandated Reporter Training Records.pdf

23.P23-Tiffany Doe Student File.pdf

24.P24-Agreement for Certificated Evaluation Extension (pg. 1316).pdf
25.P25-Announcement made by Chas Prior .pdf

1

 

 

 

EXHIBIT C

 
Oo feo NHN WB WH FF W NY KF

NO wo NO HN NY ND HN N NO Re ee Re Re Re Re RE
oS KN AN BR WH NY KY OD Oo ON DBD mH FF WY NY KF S&S

26.P26-Asst. Principal Admin Regs, AR 4319.3-14 (pgs. 1297-1298).pdf

27.P27-California Standards for the Teaching Profession (pgs. 1302-1303).pdf

28.P28-Certificated Personnel, BP 4100 (pg. 1299).pdf

29.P29-Certificated Personnel, BP 4100 (pgs. 2800).pdf

30.P30-Child Abuse Prevention and Reporting, BP 5141.4 (pgs. 420-421).pdf

31.P31-Classroom Walk-Through Observations (pgs. 1310-1311).pdf

32.P32-Criminal Record Check, AR 4112.5 (pgs. 2811-2813).pdf

33.P33-Daniel Mummy Class Teaching Schedule 2013 to 2017.pdf

34.P34-Dismissal Suspension Disciplinary Action, AR 4118 (pgs. 2818-2820).pdf

35.P35-Dismissal Suspension Disciplinary Action, BP 4118 (pgs. 2814-2817).pdf

36.P36-District's Comprehensive Safety Plan.pdf

37.P37-District's Safety Committee 2017 - 2018.pdf

38.P38-Email Correspondence from Tiffany Doe’s family to El Dorado High School
pdf

39.P39-Employee Notifications, BP 4112.9 (pgs. 448-450).pdf

40.P40-Evaluation Goal-Setting Form (pgs. 1304-1306.pdf

41.P41-Evaluation Written Response Form (pg. 1318).pdf

42.P42-EvaluationSupervision, BP 4115 (pgs. 460-462).pdf

43.P43-EvaluationSupervision, BP 4115 (pgs. 1300-1301).pdf

44.P44-Formal Classroom Observation Form (pg. 1309).pdf

45.P45-GoogleDoc of CounselorAdministrative Interactions with Tiffany Doe, Jane
Doe and Benson after Jane Doe’s first report of Mummy misconduct .pdf

46.P46-Improvement Plan Form (pg. 1317).pdf

47.P48-Internal Email Correspondence re Daniel Mummy.pdf

48.P49-Investigating and Resolving Uniform Complaints, Presented by Michael
Tucker (Girard Edwards LLP) (pgs. 1439-1543) .pdf

49,P50-Mid-Year Evaluation Form (pgs. 1312-1314) .pdf

50.P51-Nondiscrimination in Employment, BP 4030 (pgs. 465-468).pdf

2

 

 

 

EXHIBIT C

 
Oo Co NN NWN WA FP WO NO

NB bp Bb NH bh KH HN KH HN HH HS HF HF SF eS SESE Sl ele
oo YN DO A FB WO NY KF OD OO fF nN DB A FSF WY NY | O&O

51.P52-Nondiscrimination in Employment, BP 4030 (pgs. 2804-2807).pdf
52.P54-Parent Rights and Responsibilities, AR 5020 (pgs. 424-428).pdf
53.P55-Parental Notifications, BP 5145.6 (pgs. 442-447).pdf
54.P57-Pre-Observation Conference Form (pgs. 1307-1308).pdf
55.P58-Principal Admin Regs, AR 4319.3-13 (pgs. 1294-1296).pdf
56.P59-Professional Standards (last document, no pg. #) .pdf
57.P60-Professional Standards, BP 4319.21 (pgs. 2801-2803).pdf
58.P61-Recruitment and Selection, BP 4111 (pgs. 462-464).pdf
59.P62-Recruitment and Selection, BP 4111 (pgs. 2808-2810).pdf
60.P63-Safety, AR 5152 (pgs. 433-435).pdf

61.P64-Safety, BP 5142 (pgs. 429-432) .pdf

62.P65-Sexual Harassment, AR 4119.11 (pgs. 422-423).pdf
63.P66-Sexual Harassment, BP 4119.11 (pgs. 451-453).pdf
64.P67-Snapchat Message from Mummy to Jane Doe .pdf
65.P68-Staff Development, BP 4131 (pgs. 436-441).pdf
66.P69-Standards and Assessment Manual (pgs. 1319-1346).pdf
67.P70-Student Handbook 2013-2014 (pgs. 2280-2304).pdf
68.P71-Student Handbook 2014-2015 (pgs. 2305-2328).pdf
69.P72-Student Handbook 2015-2016 (pgs. 2229-2352).pdf
70.P73-Student Handbook 2016-2017 (pgs. 2353-2376).pdf
71.P74-Student Handbook 2017-2018 (pgs. 2377-2398).pdf
72.P75-Training Completion Reports 2015-2016 (pgs. 1828-1864).pdf
73.P76-Uniform Complaint Appendix (pgs. 1427-1436).pdf
74.P77-Uniform Complaint Procedures, BP 1312.3 (pgs. 454-459).pdf
75.P79-Virtual Academy Safety Plan.pdf

76.P80-Year-End Evaluation Form (pg. 1315).pdf

77.P81-EDUHSD Organizational Chart.pdf

78.P82-Mummy Criminal Sentencing File.pdf

3

 

 

 

EXHIBIT C

 
Oo Oo HN DB nO FP WD NO =

NO wo NO HPO NHN NY NH WN YN HF HF HF Fe FF Fe OF OO Sell
ao sa NWN NH FF WY NY |§ DT OO BO ST DH An BP WD NYO KH GS

79.P83 - Jane Doe Bills.pdf

80.P84-Jane Doe Impact Statement.pdf
81.P85-Jane Doe Essay.pdf

82.P86-Jane Doe Mummy Text Messages.pdf
83.P87-Social Media Posts.pdf
84.P88-Tiffany Doe text messages.pdf ©
85.P89-Tiffany Doe posts.pdf
86.P90-Tiffany Doe Diary Posts.pdf
87.P91-Tiffany Doe Impact Statement.pdf
88.P92-Title IX Guide.pdf
89.P93-08-93-1023 Academy SD.pdf
90.P94-Mummy Photo.pdf
91.P95-Mummy Yearbook Photo.pdf
92.P96-David Conrad Letter.pdf

4

 

 

 

EXHIBIT C

 
EXHIBIT D
eh Ww WN

oOo S&F NSN NHN MN

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

200.
201.
202.
203.
204.
205.
206.
207.

208.
209.
210.
211.
212.
213.
214.
215.
216.
217.
218.
219.
220.
221.
222.
223.
224.

EXHIBIT D

DEFENDANTS’ EXHIBIT LIST
Jane Doe CUM File
Jane Doe Student File
Jane Doe Aries File
Tiffany Doe CUM File
Tiffany Doe Student File
Tiffany Doe Aries File
El Dorado Union High School District Bullying Policy
Google Document created by the administration at El Dorado High School listing
the accommodations provided to Jane Doe and Tiffany Doe
March 17, 2017 email by Chas Prior to El] Dorado High School teachers and staff
March 16, 2017 witness statement by Marc Sarge
Emails and notes regarding Matt Shepherd’s threats to Mr. Gatling and Mr. Prior
Mr. Prior’s Announcement to the student body and staff
Tara Grudin’s notes from her interaction with Jane Doe on March 16, 2017
Jane Doe’s Discovery Responses
Tiffany Doe’s Discovery Responses
El Dorado Union High School District Discovery Responses
David O’Grady expert file
Charol Shakeshaft expert file
Jane Doe Deposition Transcript
Tiffany Doe Deposition Transcript
Chas Prior Deposition Transcript
Justin Gatling Deposition Transcript
Daniel Mummy Deposition Transcript
Marc Sarge Deposition Transcript

Paul Tomei Deposition Transcript
1

 

 

EXHIBIT D
DEFENDANTS’ EXHIBIT LIST

 
oO fF ~s HD A BP WD NO —

NO wo NO NO NH WH WH NO NO Fe Fe Fe Fe Fe Fe Fe Oe
oo NAN KH vA FF Ww NY FK& DGD OBO DB AD DH UA BP WwW NY KH OC

 

 

225. Tony DeVille Deposition Transcript
226. Tara Grudin Deposition Transcript
227. Stephen Wehr Deposition Transcript
228. Travis Cox Deposition Transcript
229. David O’Grady, Ph.D. Deposition Transcript
230. Charol Shakeshaft Deposition Transcript
231. Board Policies & Administrative Regulations Effective 2016 — 2018
232. Mandatory Investigation Training Sign-In Sheet and Content
233. Staff Handbook for El Dorado High School 2013 - 2018
234. Code of Conduct of Coaches
235. El Dorado High School Safety Plan Updated September 2016
236. Teacher Orientation Summary 2016 -2017
237. Annual Notice Requirement 2015 — 2016
238. Annual Notice Requirement 2016 — 2017
239, Annual Notice Requirement 2017 — 2018
240. Annual Notice Mandated Reporter Certificate of Completion — Justin Gatling
241. Annual Notice Mandated Reporter Certificate of Completion — Tara Grudin
242. Annual Notice Mandated Reporter Certificate of Completion — Paul Tomei
243. Annual Notice Mandated Reporter Certificate of Completion — Travis Cox
244, Annual Notice Mandated Reporter Certificate of Completion — Stephen Wehr
245. 2015 / 2016 Mandated Reporter Online Certificate Checklist Certified
Management & Certification of the El Dorado Union High School District staff
and teachers
246. Year End Evaluations of Christopher Mummy
247. Principal Job Description
248. Vice-Principal Job Description
249. Superintendent Responsibilities and Duties
250. Human Resources Job Description
2
EXHIBIT D

DEFENDANTS’ EXHIBIT LIST

 
& WW ND

co Oo SN DN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

251.
252.
253.
254.
255.
256.
257.
258.
259.
260.
261.
262.
263.
264.
265.

Training on Uniform Complaints

Sexual Harassment Prevention Training

Training on Workspace Investigations

AP Binder Part 1

AP Binder Par 2

District Crisis Plan

Safety Plan Appendix

Student Handbooks 2013 - 2018

Emergency Operations Plan for El Dorado Union High School District
Mummy Credentialing Information

Professional Standards Policy — drafted by Tony Deville

EE & Student Use of Technology Policies

El Dorado Union High School District Comprehensive School Safety Plan
Code of Conduct of Coaches

Sexual Harassment Guidance: Harassment of Students by School Employees,

other Students or Third Parties

3

 

 

EXHIBIT D
DEFENDANTS’ EXHIBIT LIST

 
